Title: To James Madison from James Maury, 9 November 1804 (Abstract)
From: Maury, James
To: Madison, James


9 November 1804, Liverpool. Refers to his 19 Sept. dispatch. Now transmits a price current for U.S. exports. “Wheat of fine quality has even been sold from 1/ a 1/6 ⅌ 70 lbs higher than the highest quotation in this paper, but many still are of opinion there is no fair foundation for these enormous prices.
“In consequence of the disease and other inconveniences our people had been subjected to at this place; from their own ignorance of the preference due to vaccine inoculation as well as from the interested views of quacks, I have taken measures as ⅌ the inclosed, copies of which I transmit from time to time to the various collectors of ports trading with this, desiring them to furnish each vessel coming hither with a Copy.”
